DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 2/19/2021, in which: claims 1, 4-5, 12-15 are amended, claims 3, 6-11 remain as filed originally, claims 2, 16-17 are cancelled and claims 18-19 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lapierre (EP 3387896) in view of Zhang (CN206978252).

Regarding claim 1, Lapierre discloses a device for growing mushrooms, comprising: a shelving (102, 106), arranged for supporting beds for holding casing soil and compost on a pulling net, said beds (104b) for holding casing soil and compost on a pulling net; wherein the beds (104b) are placed at a mutual distance above each other (Fig. 1); the beds (104b) 
However, Zhang discloses a similar structure with a central frame (1) with beds (4) mounted on either side (at element 2) of the central frame (1) that have a side of each of the at least one pair of beds that faces the other bed in the at least one pair of beds goes upward when the bed  is rotated and an opposite side of each of the beds that faces away from the other bed in the at least one pair of beds goes downward (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Lapierre, by making the beds face opposite the other when the 

Regarding claim 3, Lapierre discloses the invention substantially as set forth above, but does not expressly disclose the beds having a width between 0.5 and 2 meters, in particular between 0.6 and 1 meter and more in particular between 0.65 and 0.75 meter.
However, based on the drawings and the size of the individual next to the structure, it would appear that the beds are within the specified width as disclosed in the claims. It would have been an obvious matter of design choice to adapt the device to any specific size based on the requirements of the user, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 4, Lapierre discloses wherein the shelving (102, 106) comprises at least one vertical stand (vertical beams of element 102), and wherein the beds (104b) are supported by horizontal beams (106) supported by the vertical stand (vertical beams of element 102), wherein the beds (104b) are rotatably coupled (Fig. 3) to the beams (106).

Regarding claim 5, Lapierre discloses wherein, seen from the center of the device, a bed (104b) extends further in a width direction from the rotatable coupling than a beam (106) that supports the bed (Fig. 4).



Regarding claim 7, Lapierre discloses wherein the shelving supports (102, 106) two sets (upper and lower) of beds (Fig. 1, multiple beds are supported), the beds (104b) of each set placed at a mutual distance above each other (Fig. 1), wherein both sets extend in parallel to each other (Fig. 1), and wherein there is at least one bed (104b) from the first set that in a vertical direction at least partially overlaps with a bed (104b) from the second set (Fig. 1), wherein movement of air with a vertical directional component is at least partially blocked between the bed (104b) from the first set (lower beds) and the bed (104b) in a vertical direction at least partially overlapping bed (104b) from the second set (upper beds) when the bed (104b) from the first set (lower beds) and the bed (104b) from the second set (upper beds) are both in the first position (wherein normal air flow would be routed through the area between the first and second set).

Regarding claim 8, Lapierre discloses wherein air flow with a vertical component is almost fully to fully blocked between the bed (104b) from the first set (lower beds) and the bed (104b) in a vertical direction at least partially overlapping bed (104b) from the second set (the position of the beds would block vertical airflow due to the beds being in a horizontal position).



Regarding claim 10, Lapierre discloses wherein air flow with a vertical directional component is blocked (when the beds are in a horizontal position there would be no vertical airflow) between each pair of beds (104b).

Regarding claim 11, Lapierre discloses wherein the air flow is blocked because the beds (104b) are arranged against each other in their first positions (horizontal).

Regarding claim 12, Lapierre discloses comprising a barrier (104a) for blocking air flow in the vertical direction, coupled to or mounted on the horizontal beams (106), to one of two adjacent beds (104b), to each of two adjacent beds or to both of two adjacent beds.

Regarding claim 13, Lapierre discloses wherein the barrier (104a) is a rigid part (104a is a frame structure mounted to the bottom of the beds).

Regarding claim 14, Lapierre discloses comprising an essentially vertical barrier (104a, wherein when the beds are rotated to the second position element 104a would be in an essentially vertical position) for preventing air on one or both sides of the parallel sets.


It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the barrier of flexible parts, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lapierre (EP 3387896) and Zhang (CN206978252) in view of Zhou (CN 207040403).

Regarding claim 15, Lapierre discloses the invention substantially as set forth above, but does not expressly disclose a spindle for moving the beds between the first and the second position, wherein the spindle is provided with an external coupling for a device for powering them.
However, Zhou discloses a similar device with a spindle (the spindle bar with gear elements 292 extending from each side of motor element 293) for moving the beds between the first and the second position, wherein the spindle (the spindle bar with gear elements 292 extending from each side of motor element 293) is provided with an external coupling for a device (293) for powering them.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Lapierre, by adding a spindle and device to power the .

Allowable Subject Matter
Claim 19 is allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-15, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642     
            
/MONICA L BARLOW/Primary Examiner, Art Unit 3644